Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 46-47, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0101577 to Lussier, and further in view of U.S. Pub. No. 2004/0170497 to Snyder et al.  
Claim 1, Lussier discloses an apparatus comprising a bed 12 with bedding 19; an air mover 10; and an air outlet 30 defined by the air mover to direct air into a sleep zone of the bed.  Lussier is silent to a centrifugal fan with a volute and an impellor ring having blades mounted to rotate in the volute.  Snyder discloses a centrifugal fan 10 with a volute 14 and an impellor ring 13 having backward-curved blades mounted to rotate in the volute [0017].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a centrifugal fan as explicitly taught yielding predictable results that provide an efficient and low noise impeller for the bed assembly of Lussier [0010].    

Claim 3, Lussier discloses the apparatus wherein the bedding air conduit extends up along a side of the bed (fig. 5), the air mover is mounted to a side of the bed above a floor surface: the air mover is mounted to the side of the bed via a bed mount 70 that extends laterally between adjacent stacked mattresses and the bed mount comprises a horizontal cantilever plate (fig. 5).  
Claims 10 and 52, Lussier discloses the apparatus and method wherein the air mover further comprises a bedding support 23 that props up bedding above the air mover (fig. 5). 
Claim 46, Lussier discloses a method comprising operating an air mover 10 to direct air into a sleep zone defined between a bed 12 and bedding 19 (fig. 5).









s 18, 21, 24, 41, 43, 56, 58, and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0101577 to Lussier in view of U.S. Pub. No. 2010/0011502 to Brykalski et al., and further in view of U.S. Pub. No. 2004/0170497 to Snyder et al.  
Claim 18, 21, 24, 41, 56, 58, Lussier discloses the apparatus and method further comprising a controller connected to send control signals to the air mover [0068], but is silent to a motion sensor or a temperature sensor. Brykalski discloses a controller connected to send control signals to an air mover based on signals from a motion sensor or a temperature sensor [0307]. It would have been obvious for one having ordinary skill in the art at the time of the inventions to employ the motion and temperature sensors as taught by Brykalski yielding predictable results to automatically begin or end an operational sequence or selectively customize and configure the system to function in a desired manner or scheme with the detected presence of an individual on or near the climate controlled bed assembly of Lussier.  
Claim 43, Lussier, as modified, discloses the apparatus wherein an exterior housing of the air mover has a base surface, atop surface, a first side wall, a second side wall, a bedside wall, and an outer wall opposite the bedside wall, an air inlet 28 of the air mover is defined on the base surface, of the air mover, and the air outlet is located on the top surface of the air mover (fig. 5).




.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0101577 to Lussier in view of U.S. Pub. No. 2015/0121619 to Aramii, and further in view of U.S. Pub. No. 2004/0170497 to Snyder et al.  
Claims 29-30, Lussier discloses the apparatus, but is silent to a bedding retainer. Aramli discloses an apparatus having a bedding retainer/riser having a receiving slot [0059]. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a bedding retainer yielding predictable results that provide a means to retain the bedding on the apparatus of Lussier.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673